DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-9, 13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0207745 by Groseclose in view of US Patent 9,454,321 by Smaldone et al. (“Smaldone”).

As to Claim 1, Groseclose teaches a method of determining and using a plurality of tiers of compression algorithms (Groseclose: at least ¶0042; “tiers comprise a plurality of data compression engines arranged in tiers”; ¶0058 further discloses “data storage 120 comprises a plurality of data compression engines, each having a different compression algorithm”) comprising: receiving a plurality of sets of compression information for a plurality of compression algorithms used to compress for a plurality of data sets, wherein each of the plurality of sets of compression information is collected for I/O operations issued to a different one of a plurality of data storage systems (Groseclose: at least ¶0057; “the rate of access for the data that has been accessed is determined from the information of the updated extent objects” and “the less inactivity time, the greater the rate of access”; ¶0068 also discloses “data handling system determines the compression ratios of the data compression engines 192 and 193 with respect to the selected sample(s)”; ¶0058 further discloses “plurality of data compression engine, each having a different compression algorithm, and arranged in a plurality of tiers from low to high in accordance with expected latency to compress data and to uncompress compressed data”; ¶0064 further discloses “if the rate of access indicates the data is to be compressed, a tier of data compression engine is selected with respect to the data that is inverse to the present rate of access”; note: low rate of access means high inactivity time or less I/O operations);
determining, using the plurality of sets of compression information, a first of the plurality of tiers of compression algorithms (Groseclose: at least ¶0014; “plurality of data compression engines configured to compress data, each having a different compression algorithm”; ¶0042 also discloses “the tiers comprise a plurality of data compression engines arranged in tiers from low to high in accordance with expected latency to compress data”; ¶0042 further disclose “Tier 1 represents data compression engines 180, 182, 185 that compress data according to algorithms that have relatively low latencies”; ¶0047 further discloses “algorithms may be complementary and arranged in tiers as parent and child”; ¶0059 further discloses “rate of access is high enough to warrant moving the data to a tier having lower compression latency”), wherein each compression algorithm of the plurality of compression algorithms in the first tier achieves first estimated compression ratio criteria (Groseclose: at least ¶0042; “Tier 1 represents data compression engines 180, 182, 185 that compress data according to algorithms that have relatively low latencies”; ¶0014 also discloses “plurality of data compression engines configured to compress data, each having a different compression algorithm, the compression engines arranged in a plurality of tiers from low to high in accordance with expected latency to compress data”; ¶0003 explains that “a prevalent means of measuring the degree of data compression is the compression ratio” and “typically, the greater the compression ratio, the more complex the data compression, and the greater the latency. Of course, the shortest latency is to data that is uncompressed”) for at least a first portion of the plurality of data sets (Groseclose: at least ¶0044; “when data is to be compressed, the data handling system 140 selects at least one sample of the data that is to be compressed, for example samples of a data extent that is uncompressed from extent pool 170”; ¶0059 further discloses “rate of access is high enough to warrant moving the data to a tier having lower compression latency”), wherein compression algorithms in the first tier are implemented using a first hardware (HW) device (Groseclose: at least ¶0042; “the compression engines may comprise compression algorithms present in memory(ies) 148 which operate the processor(s) 147 to compress and uncompress the data. Alternatively, the compression engines may be implemented in the data storage 120”; note: memories as hardware devices”);
determining, using the plurality of sets of compression information, a second of the plurality of tiers of compression algorithms (Groseclose: at least ¶0014; “plurality of data compression engines configured to compress data, each having a different compression algorithm”; ¶0042 also discloses “the tiers comprise a plurality of data compression engines arranged in tiers from low to high in accordance with expected latency to compress data”; ¶0042 further disclose “Tier 2 represents data compression engines 190, 192, 193 that compress data according to algorithms that have the greatest degree of compression”; ¶0047 further discloses “algorithms may be complementary and arranged in tiers as parent and child”; ¶0064 further discloses “rate of access is low enough to warrant moving the data to a higher latency, greater degree of compression, tier”), wherein each compression algorithm of the plurality of compression algorithms in the second tier achieves second estimated compression ratio criteria (Groseclose: at least ¶0042; disclose “Tier 2 represents data compression engines 190, 192, 193 that compress data according to algorithms that have the greatest degree of compression”; ¶0014 also discloses “plurality of data compression engines configured to compress data, each having a different compression algorithm, the compression engines arranged in a plurality of tiers from low to high in accordance with expected latency to compress data”; ¶0003 explains that “a prevalent means of measuring the degree of data compression is the compression ratio” and “typically, the greater the compression ratio, the more complex the data compression, and the greater the latency. Of course, the shortest latency is to data that is uncompressed”) for at least a second portion of the plurality of data sets (Groseclose: at least ¶0044; “when data is to be compressed, the data handling system 140 selects at least one sample of the data that is to be compressed, for example samples of a data extent that is uncompressed from extent pool 170”; ¶0064 further discloses “rate of access is low enough to warrant moving the data to a higher latency, greater degree of compression, tier), wherein each compression algorithm in the second tier is expected to achieve a higher rate of compression than compression algorithms in the first tier (Groseclose: at least ¶0042; “Tier 1 represents data compression engines 180, 182, 185 that compress data according to algorithms that have relatively low latencies” and “Tier 2 represents data compression engines 190, 192, 193 that compress data according to algorithms that have the greatest degree of compression”; ¶0046 further discloses “parent compression engine 182 has low access latency, and one or more children compression engines 192, 193 have the greatest degree of compression” and ¶0074 further discloses “parent repository 182 associated with a data compression engine having a lesser degree of compression than the children 192 and 193”), wherein compression algorithms in the second tier are implemented using a second HW device (Groseclose: at least ¶0042; “the compression engines may comprise compression algorithms present in memory(ies) 148 which operate th.0e processor(s) 147 to compress and uncompress the data. Alternatively, the compression engines may be implemented in the data storage 120”; note: memories as hardware devices”).
Groseclose does not explicitly disclose, but Smaldone discloses providing a recommendation (Smaldone: at least Col. 11 Lines 15-16; “… recommend the user to change the current configuration to select a more aggressive compression algorithm”), in accordance with one of the plurality of sets of compression information regarding I/O operations issued to one of the plurality of data storage systems (Smaldone: at least Col. 10 Lines 55-64; “analyze compression rates 304 collected, for example, by data collector 151 and/or data collection server 160. In such an embodiment, analyzer 152 is to compare collected compression rates 304 against one or more predetermined compression rate thresholds. Compression rates 304 may fall below the predetermined compression rate thresholds, indicating that the actual storage capacity being saved (if any) by compression are not worth wasting the processing resources being utilized in attempting to compress the incoming data”), regarding whether to use the first HW device or the second HW device in connection with compression on the one data storage system (Smaldone: at least Col. 11 Lines 9-18; “in response to determining compression rates 304 are below a first predetermined compression rate threshold, analyzer 152 generates and sends an alert to reporter 126. The alert indicates to the user that compression rates are low. The alert can include one or more remedial measures. For example, the remedial measure can recommend the user to change the current configuration to select a more aggressive compression algorithm. Such a remedial measure may also include a suggested compression algorithm”; note: higher or more aggressive compression rate means second HW device because claim recites “compression algorithm in the second tier is expected to achieve a higher rate of compression than compression algorithms in the first tier, wherein compression algorithms in the second tier are implemented using a second HW device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smaldone’s features of providing a recommendation (Smaldone: at least Col. 11 Lines 15-16), in accordance with one of the plurality of sets of compression information regarding I/O operations issued to one of the plurality of data storage systems (Smaldone: at least Col. 10 Lines 55-64), regarding whether to use the first HW device or the second HW device in connection with compression on the one data storage system (Smaldone: at least Col. 11 Lines 9-18) with the method disclosed by Groseclose.
The suggestion/motivation for doing so would have been to allow for “monitoring and improving performance at a storage system include analyzing storage performance statistics collected during operations of a storage system” (Smaldone: at least Abstract).
Claim 18 (a system claim) corresponds in scope to Claim 1, and are similarly rejected.
Claim 19 (a computer readable medium claim) corresponds in scope to Claim 1, and are similarly rejected.

As to Claim 2, Groseclose and Smaldone teach the method of claim 1, wherein the first compression ratio criteria indicates that each compression algorithm in the first tier has a specified compression ratio for (Groseclose: at least ¶0042; “Tier 1 represents data compression engines 180, 182, 185 that compress data according to algorithms that have relatively low latencies”; ¶0003 explains that “the greater the compression ratio, the more complex the data compression, and the greater the latency. Of course, the shortest latency is to data that is uncompressed”) at least the first portion of the plurality of data sets (Groseclose: at least ¶0044; “when data is to be compressed, the data handling system 140 selects at least one sample of the data that is to be compressed, for example samples of a data extent that is uncompressed from extent pool 170”; ¶0059 further discloses “rate of access is high enough to warrant moving the data to a tier having lower compression latency”).
 
As to Claim 4, Groseclose and Smaldone teach the method of claim 1, wherein the second compression ratio criteria indicates that each compression algorithm in the second tier has a specified compression ratio (Groseclose: at least ¶0042; “Tier 2 represents data compression engines 190, 192, 193 that compress data according to algorithms that have the greatest degree of compression”) for at least the second portion of the plurality of data sets (Groseclose: at least ¶0044; “when data is to be compressed, the data handling system 140 selects at least one sample of the data that is to be compressed, for example samples of a data extent that is uncompressed from extent pool 170”; ¶0064 further discloses “rate of access is low enough to warrant moving the data to a higher latency, greater degree of compression, tier”). 

As to Claim 6, Groseclose and Smaldone teach the method of claim 1.
Groseclose does not explicitly disclose, but Smaldone discloses wherein a first of the plurality of sets of compression information is collected by a host in connection with I/Os directed to at least some of the plurality of data sets stored on a first data storage system (Smaldone: at least Col. 7 Lines 32-35; “monitor 105 is configured to collect storage performance statistics including compression rates (e.g., from storage manager 202)”), and wherein the first set of compression information is sent from the host to a centralized collection site (Smaldone: at least Col. 5 Lines 20-24; “monitor 105 configured to monitor/collect and transmit storage performance statistics of storage system 104 to management system 150 and/or data collection server 160 over network 103”; Col. 5 Lines 35-37 further disclose “management system 150 includes data collector 151 configured to communicate with monitor 105 to collect storage performance statistics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smaldone’s features of wherein a first of the plurality of sets of compression information is collected by a host in connection with I/Os directed to at least some of the plurality of data sets stored on a first data storage system (Smaldone: at least Col. 7 Lines 32-35), and wherein the first set of compression information is sent from the host to a centralized collection site (Smaldone: at least Col. 5 Lines 20-24 & 35-37) with the method disclosed by Groseclose.
The suggestion/motivation for doing so would have been to allow for “monitoring and improving performance at a storage system include analyzing storage performance statistics collected during operations of a storage system” (Smaldone: at least Abstract).

As to Claim 7, Groseclose and Smaldone teach the method of claim 6, wherein the first set of compression information is sent to the first data storage system (Smaldone: at least Col. 5 Lines 15-19; “storage system 104 may be a primary storage system storing data from various end-user devices (e.g., in this scenario clients 101-102) or a backup storage system to backup data from one or more primary storage systems (e.g., in this scenario, clients 101-102 as primary storage systems”; Col. 5 Lines 20-24 further disclose “storage system 104 further includes monitor 105 configured to monitor/collect and transmit storage performance statistics of storage system 104 to management system 150 and/or data collection server 160 over network 103”), and then from the first data storage system to the centralized collection site (Smaldone: at least Col. 5 Lines 20-24; “monitor 105 configured to monitor/collect and transmit storage performance statistics of storage system 104 to management system 150 and/or data collection server 160 over network 103”; Col. 5 Lines 35-37 further disclose “management system 150 includes data collector 151 configured to communicate with monitor 105 to collect storage performance statistics”). 

As to Claim 8, Groseclose and Smaldone teach the method of claim 1, wherein a first of the plurality of sets of compression information is collected by a first data storage system in connection with I/Os directed to at least some of the plurality of data sets stored on the first data storage system (Smaldone: at least Col. 7 Lines 32-35; “monitor 105 is configured to collect storage performance statistics including compression rates (e.g., from storage manager 202)”), and
wherein the first set of compression information is sent from the first data storage system to a centralized collection site (Smaldone: at least Col. 5 Lines 20-24; “monitor 105 configured to monitor/collect and transmit storage performance statistics of storage system 104 to management system 150 and/or data collection server 160 over network 103”; Col. 5 Lines 35-37 further disclose “management system 150 includes data collector 151 configured to communicate with monitor 105 to collect storage performance statistics”). 

As to Claim 9, Groseclose and Smaldone teach the method of claim 1, wherein a first of the plurality of sets of compression information is collected by a host in connection with I/Os directed to at least some of the plurality of data sets stored on a first data storage system (Groseclose: at least ¶¶0014-0015; “data handling system configured to perform steps comprising: … determining a present rate of access to data”; ¶0068 further discloses “data handling system determines the compression ratios of the data compression engines 192 and 193 with respect to the selected sample(s)”), and wherein the method includes: receiving the first set of compression information from the host at the first data storage system (Groseclose: at least ¶0015; “… determining a present rate of access to data”; ¶0068 further discloses “data handling system determines the compression ratios”);
receiving, from the host at the first data storage system, a first write I/O operation that writes first data and is directed to a first of the plurality of data sets stored on the first data storage system (Groseclose: at least ¶0055 “handling system 140 or data storage system 120, or both, track the access to data. The access is usually a command to read data, but may also comprise updating the data”; ¶0068 further discloses “data handling system operates the data compression engines 192, 193, in step 325 to compress the selected sample(s)”);
selecting, in accordance with the first set of compression information, one of the plurality of compression algorithms included in a particular one of the first tier or the second tier to use to compress the first data stored in the first data set (Groseclose: at least ¶¶0016, 0018; “selecting a tier of data compression engine with respect to the data that is inverse to the present rate of access” and “operating a plurality of the data compression engines at the selected tier to compress the selected sample(s)”; ¶0020 further discloses “operating the data compression engine determined to have the greatest degree of compression with respect to the selected sample(s), to compress the data”; ¶0070 further discloses “Step 340 comprises selecting the desired data compression engine, for example choosing between engines 192 and 193. In one example, the choice is the data compression engine having the greatest compression ratio with respect to the selected sample(s)); and
compressing the first data using a particular one of the first HW device and the second HW device implementing the particular one of the plurality of compression algorithms selected (Groseclose: at least ¶0018 “operating a plurality of the data compression engines at the selected tier to compress the selected sample(s)”; ¶0020 further discloses “operating the data compression engine determined to have the greatest degree of compression with respect to the selected sample(s), to compress the data”; ¶0073 further discloses “data compression engine determined to have the greatest compression ratio with respect to the selected sample(s), to compress the data extent”). 

As to Claim 13, Groseclose and Smaldone teach the method of claim 1, wherein a first of the plurality of sets of compression information is collected by a host in connection with I/Os directed to at least some of the plurality of data sets stored on a first data storage system (Groseclose: at least ¶¶0014-0015; “data handling system configured to perform steps comprising: … determining a present rate of access to data”; ¶0068 further discloses “data handling system determines the compression ratios of the data compression engines 192 and 193 with respect to the selected sample(s)”), and wherein the method includes:
receiving, on the host from an application, a first write I/O operation that writes first data and is directed to a first of the plurality of data sets stored on the first data storage system (Groseclose: at least ¶0055 “handling system 140 or data storage system 120, or both, track the access to data. The access is usually a command to read data, but may also comprise updating the data”; ¶0068 further discloses “data handling system operates the data compression engines 192, 193, in step 325 to compress the selected sample(s)”);
selecting, by the host and in accordance with the first set of compression information, a particular one of the plurality of compression algorithms included in a particular one of the first tier or the second tier to use to compress the first data stored in the first data set (Groseclose: at least ¶¶0016, 0018; “selecting a tier of data compression engine with respect to the data that is inverse to the present rate of access” and “operating a plurality of the data compression engines at the selected tier to compress the selected sample(s)”; ¶0020 further discloses “operating the data compression engine determined to have the greatest degree of compression with respect to the selected sample(s), to compress the data”; ¶0070 further discloses “Step 340 comprises selecting the desired data compression engine, for example choosing between engines 192 and 193. In one example, the choice is the data compression engine having the greatest compression ratio with respect to the selected sample(s));
tagging the first write I/O operation with a tag identifying the particular one of the plurality of compression algorithms (Groseclose: at least ¶¶0059, 0064; “rate of access is high enough to warrant moving the data to a tier having lower compression latency” and “rate of access is low enough to warrant moving the data to a higher latency, greater degree of compression, tier”; note: tagged as warranting algorithm with higher or lower latency);
sending the first write I/O operation with the tag from the host to the first data storage system (Groseclose: at least ¶0055 “handling system 140 or data storage system 120, or both, track the access to data. The access is usually a command to read data, but may also comprise updating the data”; ¶0059 further discloses “uncompress algorithm is obtained from the repository object 210”; ¶0073 further discloses “compress the data extent in accordance with the compression algorithm of repository object 210”; note: I/O operation obtained/sent from repository); and
performing first processing on the first data storage system to determine which of the plurality of compression algorithms to use to compress the first data stored in the first data set (Groseclose: at least ¶0018 “operating a plurality of the data compression engines at the selected tier to compress the selected sample(s)”; ¶0020 further discloses “operating the data compression engine determined to have the greatest degree of compression with respect to the selected sample(s), to compress the data”; ¶0073 further discloses “data compression engine determined to have the greatest compression ratio with respect to the selected sample(s), to compress the data extent”). 

As to Claim 15, Groseclose and Smaldone teach the method of claim 1, wherein each of the plurality of data sets includes any of: one or more logical devices, one or more file-based entities, data used by one or more hosts (Groseclose: at least ¶0044; “the data handling system 140 selects at least one sample of the data that is to be compressed, for example samples of a data extent that is uncompressed from extent pool 170, and which data is to be compressed and stored in compressed form” where ¶0041 explains “the data may be arranged in various units of data of constant or variable sizes. In one example, data is arranged in units of data called "files". In other examples, data is arranged in units of data called "data sets", or "extents" or "sectors””), a portion of a logical device, a plurality of portions of a plurality of logical devices, and data used by one or more applications. 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0207745 by Groseclose in view of US Patent 9,454,321 by Smaldone et al. (“Smaldone”), and further in view of US PGPUB 2004/0179284 by Martin.

As to Claim 3, Groseclose and Smaldone teach the method of claim 1.
Groseclose and Smaldone do not explicitly disclose, but Martin discloses wherein the first compression ratio criteria indicates that each compression algorithm in the first tier has a compression ratio in a specified compression ratio range (Martin: at least ¶0076; “in response to the data rate reaching the lower limit of the adaptive tape speed range and the compression ratio of compressor 502 being above a certain threshold level (which can be determined empirically), the data compression engine 502 is disabled by processor 506”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Martin’s feature of wherein the first compression ratio criteria indicates that each compression algorithm in the first tier has a compression ratio in a specified compression ratio range (Martin: at least ¶0076) with the method disclosed by Groseclose and Smaldone.
The suggestion/motivation for doing so would have been to “control the data compression ratio in the back up tape drive device via different device files” and “disable compression if required” (Martin: at least ¶¶0021, 0076).

As to Claim 5, Groseclose and Smaldone teach the method of claim 1.
Groseclose and Smaldone do not explicitly disclose, but Martin discloses wherein the second compression ratio criteria indicates that each compression algorithm in the second tier has a compression ratio in a specified compression ratio range (Martin: at least ¶0076; “in response to the data rate reaching the lower limit of the adaptive tape speed range and the compression ratio of compressor 502 being above a certain threshold level (which can be determined empirically), the data compression engine 502 is disabled by processor 506”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Martin’s feature of wherein the second compression ratio criteria indicates that each compression algorithm in the second tier has a compression ratio in a specified compression ratio range (Martin: at least ¶0076) with the method disclosed by Groseclose and Smaldone.
The suggestion/motivation for doing so would have been to “control the data compression ratio in the back up tape drive device via different device files” and “disable compression if required” (Martin: at least ¶¶0021, 0076). 

Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0207745 by Groseclose in view of US Patent 9,454,321 by Smaldone et al. (“Smaldone”), and further in view of US PGPUB 2004/0086039 by Reynolds et al. (“Reynolds”).

As to Claim 10, Groseclose and Smaldone teach the method of claim 9.

Groseclose and Smaldone do not explicitly disclose, but Reynolds discloses, wherein said selecting the one of the plurality of compression algorithms included in the particular one of the first tier or the second tier to use to compress the first data stored in the first data set is performed using licensing information (Reynolds: at least ¶0068; “the use of certain codecs 110 may incur licensing costs 902 based on patents or other intellectual property rights” and “licensing costs 902 may be tied to the number of times the codec 110 is used, the amount of data compressed using the codec 110, or in other ways”; ¶0069 further discloses “While one codec 110 may provide an exceptionally high compression quality (e.g., PSNR), its licensing cost 902 may exceed the value of the transmission and would not be cost justified”; ¶0070 further discloses “comparison module 510 would select the codec 110 with the third highest PSNR score due to its much lower licensing cost 902”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reynolds’ feature of wherein said selecting the one of the plurality of compression algorithms included in the particular one of the first tier or the second tier to use to compress the first data stored in the first data set is performed using licensing information (Reynolds: at least ¶¶0068-0070) with the method disclosed by Groseclose and Smaldone.
The suggestion/motivation for doing so would have been to perform data compression that would be cost effective and not excessively expensive (Reynolds: at least ¶0069; “licensing cost 902 may exceed the value of the transmission and would not be cost justified”).

As to Claim 16, Groseclose and Smaldone teach the method of claim 1, wherein the one data storage system includes the first HW device (Groseclose: at least ¶0042; “the compression engines may comprise compression algorithms present in memory(ies) 148 which operate the processor(s) 147 to compress and uncompress the data. Alternatively, the compression engines may be implemented in the data storage 120”; note: memories as hardware).
Groseclose and Smaldone do not explicitly disclose, but Reynolds discloses the recommendation is whether to purchase the second HW device (Reynolds: at least ¶0068; “licensing costs 902 may be tied to the number of times the codec 110 is used, the amount of data compressed using the codec 110, or in other ways”; ¶0069 further discloses “While one codec 110 may provide an exceptionally high compression quality (e.g., PSNR), its licensing cost 902 may exceed the value of the transmission and would not be cost justified”; ¶0070 further discloses “comparison module 510 would select the codec 110 with the third highest PSNR score due to its much lower licensing cost 902”; note: selecting (recommending) purchasing compressor with lower licensing fee for the duration of the license; codec is compressor/decompressor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reynolds’ feature of the recommendation is whether to purchase the second HW device (Reynolds: at least ¶¶0068-0070) with the method disclosed by Groseclose and Smaldone.
The suggestion/motivation for doing so would have been to perform data compression that would be cost effective and not excessively expensive (Reynolds: at least ¶¶0068-0069; “the use of certain codecs 110 may incur licensing costs 902 based on patents or other intellectual property rights” and “licensing cost 902 may exceed the value of the transmission and would not be cost justified”). 

As to Claim 17, Groseclose and Smaldone teach the method of claim 1.
Groseclose and Smaldone do not explicitly disclose, but Reynolds discloses wherein the recommendation is whether to purchase a license to use the second HW device (Reynolds: at least ¶0068; “the use of certain codecs 110 may incur licensing costs 902 based on patents or other intellectual property rights” and “licensing costs 902 may be tied to the number of times the codec 110 is used, the amount of data compressed using the codec 110, or in other ways”; ¶0069 further discloses “While one codec 110 may provide an exceptionally high compression quality (e.g., PSNR), its licensing cost 902 may exceed the value of the transmission and would not be cost justified”; ¶0070 further discloses “comparison module 510 would select the codec 110 with the third highest PSNR score due to its much lower licensing cost 902”; note: selecting (recommending) using or purchasing license to use compressor with lower licensing fee; codec is compressor/decompressor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reynolds’ feature of wherein the recommendation is whether to purchase a license to use the second HW device (Reynolds: at least ¶¶0068-0070) with the method disclosed by Groseclose and Smaldone.
The suggestion/motivation for doing so would have been to perform data compression that would be cost effective and not excessively expensive (Reynolds: at least ¶0060; “licensing cost 902 may exceed the value of the transmission and would not be cost justified”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0207745 by Groseclose in view of US Patent 9,454,321 by Smaldone et al. (“Smaldone”), and further in view of US PGPUB 2004/0086039 by Reynolds et al. (“Reynolds”), and further in view of US 2016/0353151 by Majid.

As to Claim 11, Groseclose, Smaldone and Reynolds teach the method of claim 10.
Groseclose, Smaldone and Reynolds do not explicitly disclose, but Majid discloses wherein the licensing information indicates whether the particular one of the first HW device and the second HW device is licensed for use by the first data set (Majid: at least ¶0018; “activation server 116 can relay the information to other servers, such as sending an indication to a third party server that a license is required, will be used, or will be paid”; ¶0019 further discloses “activation server 116 can provide an indication on the display device 104 that a license fee must be paid to access the tuner or a codec”; ¶0015 explains that “payment of license fees to obtain rights to patents that cover the sale, configuration, or use of the codecs, or a license to distribute or use the copyrighted software code that provides a specific implementation of the codecs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Majid’s feature of wherein the licensing information indicates whether the particular one of the first HW device and the second HW device is licensed for use by the first data set (Majid: at least ¶¶0015, 0018-0019) with the method disclosed by Groseclose, Smaldone and Reynolds.
The suggestion/motivation for doing so would have been to ensure proper/legal use of compressor/decompressor (Majid: at least ¶0052; “processor 806 can activate a codec upon initialization of an application, activation of an application, or at a later point after activation of an application, such as upon a user login to an application, or upon verification of user credentials. In another example, the geographic location of a device can require different versions of a codec, make using a codec legal or illegal, or make using a codec require a different license (e.g., cost more or less to activate a license”).

As to Claim 12, Groseclose, Smaldone, Reynolds and Majid teach the method of claim 11, wherein the licensing information includes licensing information for at least some of the plurality of data sets identifying whether each of the first HW device and the second HW device is licensed for use by said each of the at least some of the plurality of data sets (Majid: at least ¶0018; “activation server 116 can relay the information to other servers, such as sending an indication to a third party server that a license is required, will be used, or will be paid”; ¶0019 further discloses “activation server 116 can provide an indication on the display device 104 that a license fee must be paid to access the tuner or a codec”; note: license required as indication that a compressor is not licensed for use).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2014/0207745 by Groseclose in view of US Patent 9,454,321 by Smaldone et al. (“Smaldone”), and further in view of US 2016/0353151 by Majid.

As to Claim 14, Groseclose and Smaldone teach the method of claim 13.
Groseclose and Smaldone do not explicitly disclose, but Majid discloses wherein the first processing uses licensing information for the first data set identifying whether each of the first HW device and the second HW device is licensed for use by the first data set (Majid: at least ¶0018; “activation server 116 can relay the information to other servers, such as sending an indication to a third party server that a license is required, will be used, or will be paid”; ¶0019 further discloses “activation server 116 can provide an indication on the display device 104 that a license fee must be paid to access the tuner or a codec”; ¶0015 explains that “payment of license fees to obtain rights to patents that cover the sale, configuration, or use of the codecs, or a license to distribute or use the copyrighted software code that provides a specific implementation of the codecs”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Majid’s feature of wherein the first processing uses licensing information for the first data set identifying whether each of the first HW device and the second HW device is licensed for use by the first data set (Majid: at least ¶¶0015, 0018-0019) with the method disclosed by Groseclose and Smaldone.
The suggestion/motivation for doing so would have been to ensure proper/legal use of compressor/decompressor (Majid: at least ¶0052; “processor 806 can activate a codec upon initialization of an application, activation of an application, or at a later point after activation of an application, such as upon a user login to an application, or upon verification of user credentials. In another example, the geographic location of a device can require different versions of a codec, make using a codec legal or illegal, or make using a codec require a different license (e.g., cost more or less to activate a license”).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
18 May 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168